Citation Nr: 0916798	
Decision Date: 05/05/09    Archive Date: 05/12/09

DOCKET NO.  01-09 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Basic eligibility for Department of Veterans Affairs (VA) 
disability benefits.  


REPRESENTATION

Appellant represented by:	Bayani B. Labayog


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The appellant alleges active duty service from June 1944 to 
January 1946.  

The Board of Veterans' Appeals (Board) initially received 
this case on appeal from a May 2001 decision letter issued by 
the VA Regional Office (RO) in Manila, the Republic of the 
Philippines.  

In a January 2002 decision, the Board denied the appellant's 
claim for entitlement to VA disability benefits because basic 
eligibility for VA benefits had not been established; i.e., 
the appellant's alleged active service could not be verified 
by the appropriate authorities.  The appellant appealed the 
decision to the United States Court of Appeals for Veterans 
Claims (CAVC).  

In a June 2003 Order, the CAVC vacated the Board's January 
2002 decision and remanded the matter back to the Board.  The 
Secretary of VA appealed the CAVC's June 2003 decision to the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit).  

In May 2004, the Federal Circuit vacated the CAVC's June 2003 
decision and remanded the matter back to the CAVC, in light 
of the Federal Circuit's decision in Conway v. Principi, 353 
F.3d 1369 (Fed. Cir. 2004).  

In a July 2004 Order, the CAVC, in turn, revoked its June 
2003 Order and reissued another decision in its stead, which 
once again, vacated the January 2002 Board decision and 
remanded the matter back to the Board.  

The Secretary of VA appealed the CAVC's July 2004 decision to 
the Federal Circuit.  

In a March 2008 Order, the Federal Circuit summarily affirmed 
the CAVC's July 2004 decision and remanded the matter.  

The case was therefore returned to the Board for disposition, 
and the matter was remanded back to the RO in October 2008.




FINDING OF FACT

The National Personnel Records Center (NPRC) has certified 
that the appellant had no service as a member of the 
Philippine Commonwealth Army, including the recognized 
guerrillas, which is recognizable as service in the Armed 
Forces of the United States; the documents submitted by the 
appellant show no such service, and there is no indication 
that any such evidence exists.  


CONCLUSION OF LAW

The requirements of basic eligibility for VA benefits, based 
upon qualifying service by the appellant have not been met.  
38 U.S.C.A. §§ 101, 107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.1, 3.40, 3.41, 3.203 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant claims entitlement to VA benefits based on 
alleged service as a member of the U.S. Armed Forces in the 
Far East (USAFFE) between 1944 and 1946.  

I.  Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; 3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant with notice in November 2008, 
subsequent to the initial adjudication.  While the notice was 
not provided prior to the initial adjudication, the claimant 
has had the opportunity to submit additional argument and 
evidence, and to meaningfully participate in the adjudication 
process.  The claim was subsequently readjudicated in a 
February 2009 supplemental statement of the case, following 
the provision of notice.  The appellant has not alleged any 
prejudice as a result of the untimely notification, nor has 
any been shown.  

The notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
and Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence.  

Moreover, the notice letter, the Statement of the Case, and 
court briefs provided to the appellant over the course of the 
appeal provided all information necessary for a reasonable 
person to understand what evidence and/or information was 
necessary to substantiate his claim.  The appellant has 
received all essential notice, has had a meaningful 
opportunity to participate in the development of his claim, 
and is not prejudiced by any technical notice deficiency 
along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. 
Cir. 2004); Sanders v. Nicholson, 487 F. 3d 881 (Fed. Cir. 
2007).

VA has twice attempted to verify the appellant's alleged 
service, and has requested additional evidence from the 
appellant that might aid in the service verification process.  
The appellant has indicated that he has no evidence to 
submit.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.

II.  Basic Eligibility Requirements

Eligibility for VA benefits is based on statutory and 
regulatory provisions which define an individual's legal 
status as a veteran of active military service.  See 38 
U.S.C.A. §§ 101(2), 101(24); 38 C.F.R. §§ 3.1, 3.6.  As a 
predicate requirement for a grant of VA benefits, a claimant 
must establish that he or she is a claimant as defined in VA 
statute and regulation.  

Under applicable statutes and regulations, the term "veteran" 
means a person who served in the active military, naval, or 
air service and who was discharged or released under 
conditions other than dishonorable.  38 U.S.C.A. §§ 101(2), 
101(24); 38 C.F.R. § 3.1(d).

Service in the Philippine Scouts and in the organized 
military forces of the Government of the Commonwealth of the 
Philippines, including recognized guerrilla service, may 
constitute recognized service in the armed forces of the 
United States for VA purposes.  38 C.F.R. §§ 3.8, 3.9.  Such 
service, however, must be certified as qualifying by 
appropriate military authority.  38 C.F.R. § 3.203.  

If a claimant does not submit evidence of military service, 
or the information is insufficient, VA must request the 
information from the service department.  Sarmiento v. Brown, 
7 Vet. App. 80, 82 (1994); see also Laruan v. West, 11 Vet. 
App. 80, 82 (1998) (observing that if there is reason to 
believe that information provided to service department was 
erroneous (e.g., misspelled name), VA may be required to 
resubmit request for information to service department.)  

Only service department records can establish if and when a 
person was serving on qualifying active service.  Venturella 
v. Gober, 11 Vet. App. 340, 341 (1997).  The service 
department's findings are binding and conclusive upon VA.  VA 
does not have the authority to alter the findings of the 
service department.  Duro v. Derwinski, 2 Vet. App. 530, 532 
(1992).  Thus, if the United States service department does 
not verify the claimed service, the applicant's only recourse 
lies within the relevant service department, not with VA.  
Soria v. Brown, 118 F.3d 747 (Fed. Cir. 1997).  In short, 
under 38 C.F.R. § 3.203, a claimant is not eligible for VA 
benefits based upon Philippine service unless a United States 
service department documents or certifies their service.  Id. 
at 748.  

For the purpose of establishing entitlement to VA benefits, 
VA may accept evidence of service submitted by a claimant, 
such as a Department of Defense (DD) Form 214, Certificate of 
Release or Discharge from Active Duty, or original 
Certificate of Discharge, without verification from the 
appropriate U.S. service department under the following 
conditions:  (1) the evidence is a document issued by the 
United States service department; (2) the document contains 
needed information as to length, time, and character of 
service; and, (3) in the opinion of VA the document is 
genuine and the information contained in it is accurate.  
38 C.F.R. § 3.203(a).  

The appellant has provided no valid documentation verifying 
that he had qualifying military service.  The appellant 
reported active duty service from June 1944 to January 1946 
and described serving as a guerrilla during World War II.  An 
October 1994 letter from the Armed Forces of the Philippines 
indicates a past military assignment, although the 
appellant's name was not carried in the Approved Revised 
Reconstructed Guerrilla Roster of 1948.  The appellant 
submitted an affidavit from a Philippine national who 
reported serving with him in 1945.  

Because the claimant did not submit evidence of military 
service, and the information he provided was insufficient to 
verify service, VA requested the verification information 
from the service department.  The United States Army 
certified in September 2001 that the appellant had no service 
as a member of the Philippine Commonwealth Army, including as 
a recognized guerrilla, in the service of the United States 
Armed Forces.  

The appellant argued, however, that the search for service 
verification was inadequate because the alternate spelling of 
his name was not considered.  The appellant also asserted 
that re-verification of his service under the alternate 
spelling of his name was required in order to satisfy VA's 
duty to assist the claimant by making reasonable efforts to 
obtain evidence necessary to substantiate his claim.  

Pursuant to the October 2008 remand instructions, the RO 
again requested verification of the appellant's alleged 
service, under all three reported possible spellings of his 
last name.  In a January 2009 response, the United States 
Army once again certified that the appellant had no service 
as a member of the Philippine Commonwealth Army, including as 
a recognized guerrilla, in the service of the United States 
Armed Forces.  

Based on the provisions of 38 C.F.R. § 3.203, none of the 
documents submitted by the appellant constitutes valid 
evidence of service because none of those documents was 
issued by a United States service department.  The September 
2001 and January 2009 certifications from the United States 
Army indicate that the appellant had no qualifying service in 
the Armed Forces of the United States.  

Without qualifying service in the United States Armed Forces, 
the appellant is not a "veteran" for VA benefits purposes, 
and is therefore not eligible for benefits under the laws 
administered by VA.  As the law and not the evidence of 
record is dispositive in this case, the claim must be denied 
because of the lack of legal entitlement under the law.  See 
Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994).







ORDER

The appellant has not met the basic eligibility requirements 
for VA disability benefits, and the appeal is denied.



____________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


